                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                       v.                       )
                                                )                    No. 3:19-CR-111-TAV-DCP
                                                )
WESLEY ROY WILSON,                              )
                                                )
                              Defendant.        )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation as may be appropriate. This case is before

the Court on the Motion of Defendant Wesley Wilson to Continue Plea Deadline and Trial Date

[Doc. 12], filed on February 17, 2020, and asking to continue the March 31, 2020 trial date, as

well as the plea deadline in this case. Defendant Wilson requests a continuance to give his attorney

additional time to resolve pretrial matters before the plea deadline. The motion relates that the

Government does not object to the requested continuance. The parties have conferred with

Chambers and agreed on a new trial date of August 18, 2020.

       The Court finds the Defendant’s motion to continue the trial and other deadlines to be

unopposed by the Government and to be well-taken. The Court also finds that the ends of justice

served by granting a continuance outweigh the interest of the Defendant and the public in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 1] charges Defendant Wilson with two

counts of making a false statement in the acquisition of a firearm. The Defendant first appeared

in this case on October 24, 2019, and at that time, the Court appointed [Doc. 6] Attorney Jamie
Poston Hughes to represent him.         The Defendant states that although counsel has been in

negotiations with the Government, counsel needs additional time to resolve other pretrial matters

before the expiration of the plea deadline in this case. If plea negotiations are not fruitful, counsel

for Defendant Wilson will also need time to investigate the facts, interview witnesses, and prepare

the case for trial. The Court finds that without a continuance, defense counsel will not have the

reasonable time necessary to prepare for trial, despite counsel’s exercise of due diligence. See 18

U.S.C. § 3161(h)(7)(B)(iv).

       The Defendant’s unopposed motion [Doc. 12] to continue the trial date is GRANTED, and

the trial is reset to August 18, 2020. The Court finds that all the time between the filing of the

motion for a continuance on February 17, 2020, and the new trial date of August 18, 2020, is

fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

3161(h)(1)(D) & -(7)(A)-(B). The Court also sets the following new schedule in this case: The

new deadline for concluding plea negotiations and providing reciprocal discovery is July 17, 2020.

All motions in limine must be filed no later than August 3, 2020.          Requests for special jury

instructions shall be submitted on or before August 7, 2020, and shall be supported by citations to

authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED as follows:

               (1) The Motion of Defendant Wesley Wilson to Continue Plea
               Deadline and Trial Date [Doc. 12] is GRANTED;

               (2) The trial of this matter is reset to commence on August 18,
               2020, at 9:00 a.m., before the Honorable Thomas A. Varlan, United
               States District Judge;

               (3) All time between the filing of the motion on February 17, 2020,
               and the new trial date of August 18, 2020, is fully excludable time
               under the Speedy Trial Act for the reasons set forth herein;




                                                  2
     (4) The deadline for concluding plea negotiations and providing
     reciprocal discovery is extended to July 17, 2020;

     (5) Motions in limine must be filed no later than August 3, 2020;
     and

     (6) Special requests for jury instructions with appropriate citations
     shall be filed on or before August 7, 2020.

IT IS SO ORDERED.

                                           ENTER:


                                           _________________________
                                           Debra C. Poplin
                                           United States Magistrate Judge




                                      3
